El apelante fue convicto según parece por haber dejado de marcar en un bollo de pan el precio de venta.
La sección 3 de la Ley No. 13 de abril 12, 1917 exige que en la envoltura se marquen tanto el precio de la unidad tipo como el precio del bollo mismo. En el bollo ocupado se encontró el precio del tipo y el peso del bollo, pero no su precio.
No se demostró que el acusado hubiera fabricado o fuera el dueño o tuviera a su disposición el bollo de pan. La única pizca de evidencia en ese sentido es que el bollo de que se trata llevaba su nombre, pero no se demostró que el-acu-sado fuera la persona de quién la envoltura procedía. Debe revocarse la sentencia.
El Juez Asociado Se. Wiole, emitió la -opinión del tribunal.